Exhibit 10.1

SALES CONTRACT

by and between

CRESCENT COMMUNITIES, LLC,

as Seller

and

GGT CRESCENT COOL SPRINGS TN VENTURE, LLC,

as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I — PROPERTY TO BE CONVEYED

     1   

ARTICLE II — PURCHASE PRICE

     1   

ARTICLE III — ITEMS TO BE DELIVERED BY SELLER AT CLOSING

     4   

ARTICLE IV — ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

     5   

ARTICLE V — APPORTIONMENTS

     5   

ARTICLE VI — TIME AND PLACE OF CLOSING AND CLOSING COSTS

     5   

ARTICLE VII — REMEDIES

     6   

ARTICLE VIII — NOTICES

     7   

ARTICLE IX — BROKER

     8   

ARTICLE X — PURCHASER’S ASSUMPTION OF DEVELOPMENT OBLIGATIONS

     8   

ARTICLE XI — MISCELLANEOUS

     9   



--------------------------------------------------------------------------------

SALES CONTRACT

This Sales Contract (the “Agreement”) is made and entered into this 28th day of
June, 2013 (the “Effective Date”), by and between CRESCENT COMMUNITIES, LLC, a
Georgia limited liability company (“Seller”) and GGT CRESCENT COOL SPRINGS TN
VENTURE, LLC, a Delaware limited liability company (“Purchaser”).

ARTICLE I — PROPERTY TO BE CONVEYED

A. Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
upon the terms and conditions hereinafter set forth, that certain parcel of land
(the “Land”) described on Exhibit A attached hereto and by this reference
incorporated herein with any improvements on the Land (the “Improvements”) and
all permits, licenses and prepaid fees, impact fees or credits with respect to
the Land or the use, occupancy or development of the Land (all of the foregoing
property is hereinafter collectively referred to as the “Property”).

B. The Property shall include all right, title and interest, if any, of Seller
in and to any land lying in the bed of any street, road, highway or avenue, open
or proposed, in front of or adjoining all or any part of the Land, any and all
strips, gores or right-of-way, riparian rights and easements, and all right,
title and interest of Seller, if any, in and to any award or payment made or to
be made (i) for any taking in condemnation or eminent domain or adjoining all or
any part of the Land, (ii) for damage to the Property or any part thereof by
reason of any change of grade or closing of any such street, road, highway or
avenue adjoining the Land, and (iii) for any taking in condemnation or eminent
domain of any part of the Property.

ARTICLE II — PURCHASE PRICE

The purchase price (the “Purchase Price”) for the Property shall be Five Million
Forty Thousand and No/100 Dollars ($5,040,000.00). Subject to all prorations and
adjustments provided herein, the Purchase Price shall be paid as follows:

A. Within three (3) business days after the Effective Date, Purchaser shall pay
to Seller One Hundred and No/100 Dollars ($100.00) by check subject to
collection (the “Deposit”). The Deposit shall be applied toward the Purchase
Price due at Closing (hereinafter defined) or otherwise shall be applied as
elsewhere provided in this Agreement.

B. At the Closing, the balance of the Purchase Price shall be paid by Purchaser
to Seller by wire-transfer of funds immediately available to Seller.



--------------------------------------------------------------------------------

ARTICLE III — ITEMS TO BE DELIVERED BY SELLER AT CLOSING

At Closing Seller agrees to deliver the following items to Purchaser. Drafts of
all documents to be delivered at Closing as specified in this Agreement shall be
prepared by Purchaser’s counsel and submitted to Seller for review and approval
at least five (5) days prior to the Closing Date.

A. A duly executed Special Warranty Deed, in form acceptable for recording, of
the type customarily used for commercial real estate transactions in the State
of Tennessee, conveying to Purchaser or its assigns, fee simple title to the
Property.

B. A duly executed affidavit in a form customarily used for commercial real
estate transactions in the State of Tennessee and which is acceptable to
Purchaser and to First American Title Insurance Company (the “Title Company”),
showing among other things that all debts for labor and materials in respect of
the Property incurred by or on behalf of Seller have been paid in full and that
there are no outstanding claims, suits, debts, rights of occupancy,
encumbrances, liens or judgments against the Property, except matters approved
by Purchaser pursuant to Article III hereof and any gap indemnity required by
the Title Company.

C. A duly executed Certification of Non-Foreign Status that pursuant to
Section 1445 of the Internal Revenue Code, certifies Seller is not a foreign
person, foreign corporation, foreign partnership, foreign trust or foreign
estate (as those terms are defined in the Internal Revenue Code and Income Tax
Regulations), provided that if Seller cannot execute such Certification because
Seller is a foreign person, Purchaser shall withhold such portion of the
Purchase Price as is required by law.

D. Such evidence as is reasonably required by the Title Company and the
Purchaser evidencing the authority of Seller and those individuals acting on
behalf of Seller to enter into this Agreement and consummate the transaction
contemplated herein.

E. A Closing Statement evidencing the prorations between Seller and Purchaser
and disbursements made in connection with this transaction (the “Closing
Statement”).

F. A duly executed Grant of Easements between Seller and Purchaser, in form
acceptable to Seller and Purchaser, conveying to Purchaser easements over Lot 2
as per Final Subdivision Plat recorded in Plat Book 56, pages 97 a-c (the “Grant
of Easements”) for drainage, road construction and parking.

G. A duly executed Estoppel Certificate from Corporate Centre Owners
Association, Inc. and/or the Architectural Control Committee, as appropriate,
with respect to the Declaration of Covenants, Conditions and Restrictions for
Corporate Centre dated as of December 21, 2005 by Crescent Resources, LLC,
recorded in Book 3781, page 940, Williamson County, Tennessee Registry, in form
acceptable to Purchaser.

 

-4-



--------------------------------------------------------------------------------

H. Any other documents referred to or specified in this Agreement or required by
the Title Company, and any other documents or agreements deemed necessary or
reasonably appropriate by Purchaser’s and Seller’s respective counsel.

ARTICLE IV — ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

At Closing, Purchaser agrees to deliver the following items to Seller:

A. The Purchase Price as required by and in the manner specified in Section II B
hereof.

B. A counterpart of the Closing Statement.

C. A counterpart of the Grant of Easements.

D. Any other documents referred to or specified in this Agreement or required by
the Title Company, and any other documents or agreements deemed necessary or
reasonably appropriate by Purchaser’s and Seller’s respective counsel.

ARTICLE V — APPORTIONMENTS

The following items shall be apportioned at Closing and as of the Closing Date:

A. Seller shall be entitled to receive any income in respect of the Property and
shall be obligated to pay all expenses in respect of the Property for all time
periods prior to and including the day prior to the Closing Date. Purchaser
shall be entitled to receive all such income and shall be obligated to pay all
such expenses for all time periods commencing with the Closing Date. In the
event that the current year’s taxes are not available as of the Closing Date,
the proration shall be based upon such taxes for the preceding year, but such
taxes shall be reprorated between Purchaser and Seller as soon as the current
year’s taxes are available, immediately upon demand being made therefor by
either Purchaser or Seller. In the event that any income or any expense item
relating to the period prior to the Closing Date is received or appears after
the Closing, such item(s) shall be adjusted between the Seller and the Purchaser
within ten (10) days after such is discovered. This Section V A shall survive
the Closing of the transaction contemplated herein.

ARTICLE VI — TIME AND PLACE OF CLOSING AND CLOSING COSTS

A. The consummation of the transaction contemplated herein shall occur on or
before July 31, 2013 on a date acceptable to Seller and Purchaser. Seller and

 

-5-



--------------------------------------------------------------------------------

Purchaser each agree to deliver to the Title Company the documents and
instruments required of it, respectively, as provided in this Agreement, and
Purchaser agrees to deliver to the Title Company the amount of the Purchase
Price and the costs and expenses and net amount of prorations specified in this
Agreement, all sufficiently in time so as to allow the Title Company to conduct
the Closing on the Closing Date. The consummation of the transaction
contemplated herein is herein referred to as the “Closing”, and the day the
Closing occurs is herein referred to as the “Closing Date”.

B. Purchaser shall pay the Tennessee transfer tax, index fee and recording fees
incident to the Special Warranty Deed, the cost of the title examination and
owner’s title insurance policy premium, the cost of any survey obtained by
Purchaser, and all recording fees. Seller and Purchaser will each pay their own
attorneys’ fees and any other costs herein specified to be paid by either of
them.

C. Possession of the Property will be delivered by Seller to Purchaser on the
Closing Date.

ARTICLE VII — REMEDIES

A. Seller’s only remedy for Purchaser’s breach of this Agreement shall be to
retain the Deposit, the amount of which shall be and constitute Seller’s
liquidated damages, it being otherwise difficult or impossible to estimate
Seller’s actual damages. Seller hereby waives any right to specific performance,
injunctive relief or other relief to cause Purchaser to perform its obligations
under this Agreement, and Seller hereby waives any right to damages in excess of
said liquidated damages occasioned by Purchaser’s breach of this Agreement.
Seller and Purchaser acknowledge that it is impossible to estimate or determine
the actual damages Seller would suffer because of Purchaser’s breach hereof, but
that the liquidated damages provided herein represent a reasonable estimate of
such actual damages and Seller and Purchaser therefore intend to provide for
liquidated damages as herein provided, and that the agreed upon liquidated
damages are not punitive or penalties and are just, fair and reasonable.
Seller’s right to receive the specified liquidated damages is in lieu of any
other right or remedy, all other rights and remedies being waived by Seller.

B. Except as otherwise specifically provided herein, if Seller defaults under
this Agreement, Purchaser shall be entitled, as its only remedies hereunder, to
either: (i) close the transaction contemplated by this Agreement, thereby
waiving such default, or (ii) terminate this Agreement and receive a return of
the Deposit, or (iii) seek specific performance of this Agreement and of
Seller’s obligations, duties and covenants hereunder; provided, however, if the
remedy of specific performance is not available because Seller has sold or
encumbered the Property after the Effective Date, then Purchaser shall have the
right to sue Seller for the damages suffered because of Seller’s default.

 

-6-



--------------------------------------------------------------------------------

ARTICLE VIII — NOTICES

Whenever any notice, demand, or request is required or permitted hereunder, such
notice, demand or request shall be in writing and shall be hand-delivered in
person or sent by FedEx or similar national overnight delivery service, to the
addresses set forth below:

To Purchaser:

GGT Crescent Cool Springs TN Venture, LLC

c/o Crescent Communities, LLC

227 W. Trade Street

Suite 1000

Charlotte, NC 28202

Attention:   Mr. Scott H. Makee   Regional Director and Brian J. Natwick,  
President Multifamily Division

With a copy to:

Joaquin E. Martinez, Esq.

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 S. Orange Ave., Suite 800

Orlando, Florida 32801

and to:

Mr. John McRae

CNL Financial Group

450 S. Orange Avenue

Orlando, FL 32801

To Seller:

Crescent Communities, LLC

227 W. Trade Street

Suite 1000

Charlotte, NC 28202

Attention:   Whit Duncan   President-Commercial Division

 

-7-



--------------------------------------------------------------------------------

With a copy to:

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway

Suite 1800

Atlanta, GA 30339

Attention: Sanford H. Zatcoff, Esq.

Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, or (ii) on the day such notices, demands or requests are deposited with
FedEx or similar national overnight delivery service in accordance with the
preceding portion of this Article VIII. Any party hereto shall have the right
from time to time to designate by written notice to the others such other person
or persons and at such other places in the United States as such party desires
written notices, demands, or requests to be delivered or sent in accordance
herewith; provided, however, at no time shall either party be required to send
more than an original and two (2) copies of any such notice, demand or request
required or permitted hereunder. Anything contained in this Article VIII to the
contrary notwithstanding, all notices from Seller and Purchaser may be executed
and sent by their respective counsel.

ARTICLE IX — BROKER

Purchaser and Seller hereby represent to each other that no real estate broker
or agent was involved in negotiating the transaction contemplated herein. In the
event any claim(s) for real estate commissions, fees or compensation arise in
connection with this Agreement and the transaction contemplated herein,
Purchaser and Seller further covenant and agree that the party so incurring or
causing such claim(s) shall indemnify, defend and hold harmless the other party
from any loss, claim or damage which the other party suffers because of said
claim(s). This Article IX shall survive the Closing of the transaction
contemplated herein or any termination of this Agreement.

ARTICLE X — PURCHASER’S ASSUMPTION OF DEVELOPMENT OBLIGATIONS

A. Purchaser acknowledges having been advised by Seller that Seller and Nine
Corporate Centre Acquisition Company (“NCCAC”) have entered into that certain
Memorandum of Agreement dated as of February 13, 2013, copy of which is attached
hereto as Exhibit B regarding the obligation of the owner of the Land (i) to
effect and pay for signalization at the intersection of Resource Parkway and
Carothers Parkway, (ii) providing compensating excavation in the flood plain of
South Prong Creek, and (iii) reimbursing NCCAC $20,000.00 in connection with its
agreement to locate the “to-be-named” road at Carothers Parkway at an existing
median break on Carothers Parkway between Resource Parkway and McEwen Drive to
be aligned with a future road to be named Pacific Drive which is to be
constructed on the Land (collectively the “Development Obligations”). Purchaser
agrees to be responsible for only items (ii) and (iii) of the Development
Obligations from and after its acquisition of the Land.

 

-8-



--------------------------------------------------------------------------------

ARTICLE XI — MISCELLANEOUS

A. This Agreement constitutes the entire agreement between the parties hereto
and cannot be changed or modified other than by a written agreement executed by
both Purchaser and Seller. This Agreement supersedes all previous agreements and
understanding between the parties hereto with respect to the subject matter
hereof.

B. Irrespective of the place of execution or performance, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Tennessee. This Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Agreement to
be drafted. If any words or phrases in this Agreement shall have been stricken
out or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Agreement regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

C. This Agreement may be executed in more than one counterpart, each of which
shall be deemed an original.

D. In the event that the last day for performance of any matter herein falls on
a Saturday, Sunday or legal holiday, the time for performance shall
automatically be extended to the next business day.

E. If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
terms, covenants and conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

F. All rights, powers and privileges conferred hereunder upon the parties unless
otherwise provided shall be cumulative and not restricted to those given by law.

G. No failure of any party to exercise any power given such party hereunder or
to insist upon strict compliance by any other party to its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

H. Purchaser reserves the right to waive, in whole or in part, any condition or
contingency herein which is for the Purchaser’s benefit.

 

 

-9-



--------------------------------------------------------------------------------

I. The provisions of this Agreement shall extend to, bind and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, assigns and the legal representatives of their
estates.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered the day and year first above written.

 

SELLER: CRESCENT COMMUNITIES, LLC, a Georgia limited liability company By:  

/S/ Whit Duncan

  (SEAL)   Whit Duncan,   President-Commercial Division

[Executions continued on next page]

 

-11-



--------------------------------------------------------------------------------

PURCHASER: GGT CRESCENT COOL SPRINGS TN VENTURE, LLC, a Delaware limited
liability company By:   Crescent Cool Springs Venture, LLC, a   Delaware limited
liability company, its Operating Member   By:   Crescent Communities, LLC,     a
Georgia limited liability company, its manager     By:  

/S/ Brian J. Natwick

  (SEAL)       Brian J. Natwick, President       Multifamily Division

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

(Property Description)

All that tract of land in the City of Franklin, Williamson County, Tennessee,
being all of Lots 3, 4 and 5 as shown on Resource Centre PUD Subdivision Final
Plat recorded June 27, 2013 in Plat Book 57, Page 130, Register’s Office for
Williamson County, Tennessee.

TOGETHER WITH those certain easement rights as set forth in the Declaration of
Covenants, Conditions and Restrictions recorded in Book 3781, page 940 in the
Register’s Office for Williamson County, Tennessee.

Being part of the same property conveyed to Grantor as recorded in Book 1600,
page 328, Book 1600, page 336, Book 1641, page 891 and Book 1641, page 902, in
the Register’s Office of Williamson County, Tennessee.